DETAILED ACTION
This Office Action is in response to Applicant Amendment and Argument filed on 09/06/2022. This Action is made FINAL.

Claims 1-9, 20, and 22-30 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks pages , filed 9/0, with respect to the rejection(s) of claim(s) 1,3,20, 22, and 24 under 35 U.S.C. 102(a)(1) have been fully considered and are not persuasive.  

In the Remarks, Applicant argued the following:

Mortazavi fails to teach or suggest 
“determining an external sensing result of the vehicle by excluding a self-vehicle sensing result corresponding to the vehicle from the environment sensing result, wherein the self-vehicle sensing result refers to information related to the vehicle itself in the environment sensing result” 

Regarding point (a)(i), applicant argues Mortazavi does not teach processing the received infrastructure data to exclude the “self-vehicle sensing result” and that the receive data is used directly to determine a control action. However, the examiner believes that Mortazavi does teach processing of data which excludes the “self-vehicle sensing result” as the infrastructure data request from the vehicle contains data indicative of the location of the vehicle and the occlusion, and in response to the request the received infrastructure data includes data of the occluded area which by nature of the vehicle location and the location of the occlusion would be data that has been processed (as the infrastructure collects data pertaining to its environment including “self-vehicle sensing result” data) to exclude the “self-vehicle sensing result” data as described in greater detail in the rejection to claim 1 below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 3, 20, 22, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Mortazavi (U.S. Pub No. 20210001882).

Regarding claim 1, Mortazavi teaches A method for controlling autonomous driving of a vehicle, comprising: (abstract line 9-15 : “the method includes transmitting a request for infrastructure data to an external resource via a communication network, receiving infrastructure data from the external resource, determining a control action for the autonomous vehicle to perform based on the infrastructure data and the vehicle sensor data, and controlling the autonomous vehicle based on the control action.”) 
acquiring an environment sensing result related to an environment around the vehicle, the environment sensing result being based on sensing information collected by at least one sensor arranged in the environment and independent of the vehicle, and (para [0027] line 1-14 : “Upon encountering an occlusion scenario, an autonomous vehicle may transmit a request for infrastructure data to an external resource. The request may indicate a location of the autonomous vehicle and/or an estimated location of the occlusion scenario. The external resource may be one or more computing devices in communication with infrastructure sensors (e.g., inductive-loop traffic sensors, video cameras, radar sensors, audio sensors, and LIDAR sensors) disposed along a transportation network via a communication network (e.g., the Internet or a cellular network). The infrastructure sensors transmit infrastructure data to the external resource. The infrastructure data can indicate whether there is an object (e.g., a vehicle) in the area being monitored by the infrastructure sensor.”, para [0029] line 1-4 : “In response to the request, the external resource may transmit infrastructure data to the autonomous  vehicle. The autonomous vehicle can utilize the infrastructure data to determine a control action for the vehicle to undertake.”, system uses environment data sensed from a sensor array which is independent of the vehicle. Cameras Lidar etc. sense environment information to come to a result) the environment sensing result being configured to indicate relevant information of a plurality of objects in the environment; (para [0027] line 3-11 : “The request may indicate a location of the autonomous vehicle and/or an estimated location of the occlusion scenario. The external resource may be one or more computing devices in communication with infrastructure sensors (e.g., inductive-loop traffic sensors, video cameras, radar sensors, audio sensors, and LIDAR sensors) disposed along a transportation network via a communication network (e.g., the Internet or a cellular network).”, para [0029] line 1-4 : “In response to the request, the external resource may transmit infrastructure data to the autonomous vehicle. The autonomous vehicle can utilize the infrastructure data to determine a control action for the vehicle to undertake.”, the relevant information is being sent to the vehicle regarding information required to control the vehicle. This includes information about a plurality of objects as the camera captures data in the environment which in a driving scenario includes a plurality of objects in the environment. It is well known in the art that information about all objects in the vicinity of the own vehicle is required to accurately and safely move the own vehicle through the environment.)

determining an external sensing result of the vehicle by excluding a self- vehicle sensing result corresponding to the vehicle from the environment sensing result, wherein the self-vehicle sensing result refers to information related to the vehicle itself in the environment sensing result; and 
controlling a driving behavior of the vehicle based at least on the external sensing result. (para [0011] line 11-20 : “In response to determining that the autonomous vehicle has encountered an occlusion scenario based on the vehicle sensor data. In response to determining that the autonomous vehicle has encountered the occlusion scenario, the instructions cause the one or more processors to transmit a request for infrastructure data to an external resource via a communication network, receive infrastructure data from the external resource determine a control action for the autonomous vehicle to perform based on the infrastructure data and the vehicle sensor data, and control the autonomous vehicle based on the control action.”, para [0029] line 1-7 : “In response to the request, the external resource may transmit infrastructure data to the autonomous vehicle. The autonomous vehicle can utilize the infrastructure data to determine a control action for the vehicle to undertake. In particular, the autonomous vehicle can supplement the vehicle data obtained from the sensors with the infrastructure data to determine the control action.” , para [0075] line 1-5 : “In response to transmitting the request for infrastructure data, the autonomous control module 4010 receives infrastructure data from the external resource. The infrastructure data may indicate various information relating to the area that is occluded.”, para [0092] line 1-8 : “In response to determining the relevant infrastructure sensors, the response module 5120 may obtain the infrastructure data corresponding to the relevant infrastructure sensors. In some implementations, the response module 5120 may query the corresponding infrastructure sensor objects of each respective relevant infrastructure sensor to obtain the occupancy history (or any other infrastructure data) of each respective relevant infrastructure sensor.”, para [0096] line 1-36 : “At 6120, in response to determining that the vehicle is in an occlusion scenario, the autonomous vehicle transmits a request for infrastructure data to the external resource (e.g., the external resource 5000 of FIG. 5). The request for infrastructure data may include a geolocation of the autonomous vehicle and/or an estimated location corresponding to the occlusion scenario (e.g., an estimated location of the occluded area). The autonomous vehicle can obtain a geolocation of the vehicle from, for example, a GPS unit of the vehicle. The autonomous vehicle may include the geolocation of the vehicle in the request for infrastructure data. In some implementations, the autonomous vehicle may estimate a location corresponding to the occlusion scenario. Put another way, the autonomous vehicle may estimate a location of the area on which the sensor system was unable to obtain reliable vehicle data. The autonomous vehicle may utilize the geolocation of the autonomous vehicle, the orientation of the autonomous vehicle, and/or the vehicle data to estimate the location corresponding to the occlusion scenario. For example, the autonomous vehicle can use the geolocation of the vehicle and the sensor readings from a LIDAR of the vehicle to estimate the location of an obstacle that is creating the occlusion scenario. Based on the location of the obstacle and the orientation of the autonomous vehicle, the autonomous vehicle may estimate the location of the area on which the sensor system is unable to obtain reliable vehicle data. In some implementations, the autonomous vehicle can include the estimated location of the occlusion scenario in the request for infrastructure data. The autonomous vehicle may transmit the request for infrastructure data to the external resource via a communication network (e.g., the Internet and/or a cellular network). In some implementations, the autonomous vehicle may transmit the request for infrastructure data via a communication session that is established between the autonomous vehicle and the external resource.”,   system requests external data in a case where its own sensors are blocked and cannot properly sense. The system is then using the external senor data to replace! exclude the own vehicle senor result. The corresponding sensor result is instead used from the external sensor. The vehicle then uses this data and the other own vehicle sensor data to control the vehicle. The system is controlling the vehicle based on the external sensing result and is excluding its own sensor data of that type as it realizes it is not giving accurate information. Further, as the system sends information regarding the position and location of the vehicle and the occluded region in the infrastructure request to determine relevant infrastructure data, the system, in determining the relevant infrastructure data for the area where the vehicle sensors cannot sense the environment it would be required that the system removes the non-relevant data including the self-vehicle sensing result from the relevant data.)

Regarding claim 3, Mortazavi teaches the method of claim 1, further Mortazavi teaches wherein controlling the driving behavior of the vehicle further comprises: 
acquiring an autonomous driving recommendation for the vehicle, the autonomous driving recommendation comprising at least one of: a driving path recommendation of the vehicle, a driving direction recommendation of the vehicle, and an operation instruction recommendation for controlling the driving behavior of the vehicle; and 
controlling the driving behavior of the vehicle based on the autonomous driving recommendation for the vehicle. (para [0044] line 1-19 : “Although not shown separately, the vehicle 1000 may include a vehicle control system. For example, the controller 1300 may include a vehicle control system. The vehicle control system may be operable to obtain information describing a current state of the vehicle 1000 and a route planned for the vehicle 1000, and, based on this information, to determine and optimize a trajectory for the vehicle 1000. In some embodiments, the vehicle control system outputs signals operable to control the vehicle 1000, such that the vehicle 1000 follows the trajectory that is determined by the vehicle control system. For example, the output of the vehicle control system can be an optimized trajectory that may be supplied to the powertrain 1200, the wheels 1400/1410/1420/1430, or both. In some embodiments, the optimized trajectory can be control inputs such as a set of steering angles, with each steering angle corresponding to a point in time or a position. In some embodiments, the optimized trajectory can be one or more paths, lines, curves, or a combination thereof.” , para [0004] line 11-21 : “In response to determining that the autonomous vehicle has encountered the occlusion scenario, the method includes transmitting, by the one or more processors, a request for infrastructure data to an external resource via a communication network, receiving, by the one or more processors, infrastructure data from the external resource, determining, by the one or more processors, a control action for the autonomous vehicle to perform based on the infrastructure data and the vehicle sensor data, and controlling, by the one or more processors, the autonomous vehicle based on the control action.”, the vehicle is autonomous and has a recommended drive path which the vehicle is controlled to follow.)

Regarding claim 20, it recites a device having substantially the same limitations as claim 1 above, therefore it is rejected for the same reason.
 
Regarding claim 22, Mortazavi teaches A cooperative vehicles infrastructure system, comprising: 
a vehicle-side control apparatus, comprising an apparatus for controlling autonomous driving of a vehicle; (abstract line 8-16 : “In response to determining that the autonomous vehicle has encountered the occlusion scenario, the method includes transmitting a request for infrastructure data to an external resource via a communication network, receiving infrastructure data from the external resource, determining a control action for the autonomous vehicle to perform based on the infrastructure data and the vehicle sensor data, and controlling the autonomous vehicle based on the control action.”)
at least one sensor disposed in an environment and independent of a vehicle, configured to collect sensing information related to the environment; and (para [0027] line 5-12 : “The external resource may be one or more computing devices in communication with infrastructure sensors (e.g., inductive-loop traffic sensors, video cameras, radar sensors, audio sensors, and LIDAR sensors) disposed along a transportation network via a communication network (e.g., the Internet or a cellular network). The infrastructure sensors transmit infrastructure data to the external resource.”)
a roadside assistance apparatus, configured to process the sensing information to determine an environment sensing result related to the environment. (para [0027] line 5-12 : “The external resource may be one or more computing devices in communication with infrastructure sensors (e.g., inductive-loop traffic sensors, video cameras, radar sensors, audio sensors, and LIDAR sensors) disposed along a transportation network via a communication network (e.g., the Internet or a cellular network). The infrastructure sensors transmit infrastructure data to the external resource.”)
Wherein the apparatus for controlling autonomous driving of a vehicle comprises:
One or more processors, and (Fig.1, Fig. 1 1330 showing the controlled vehicle comprises processors.)
A storage device, configured to store one or more programs that, when implemented by the one or more processors, the one or more processors are configured to: (para [0049] line 1-7 : “The external resource 2400 includes a controller apparatus 2410 which includes some or all of the features of the controller 1300 shown in FIG. 1. The controller apparatus 2410 can monitor and coordinate the movement of vehicles. The controller apparatus 2410 may monitor the vehicle state data of any vehicle in communication with the controller apparatus 2410.”, Fig 1, Fig. 1 1330, 1340 showing processors and memory which run operate the vehicle side apparatus. Additionally,  The external sensor apparatus is also run by a memory and processors running a program.)
 acquire an environment sensing result related to an environment around the vehicle, the environment sensing result being based on sensing information collected by at least one sensor arranged in the environment and independent of the vehicle, and the environment sensing result being configured to indicate relevant information of a plurality of objects in the environment; (para [0027] line 3-11 : “The request may indicate a location of the autonomous vehicle and/or an estimated location of the occlusion scenario. The external resource may be one or more computing devices in communication with infrastructure sensors (e.g., inductive-loop traffic sensors, video cameras, radar sensors, audio sensors, and LIDAR sensors) disposed along a transportation network via a communication network (e.g., the Internet or a cellular network).”, para [0029] line 1-4 : “In response to the request, the external resource may transmit infrastructure data to the autonomous vehicle. The autonomous vehicle can utilize the infrastructure data to determine a control action for the vehicle to undertake.”, the relevant information is being sent to the vehicle regarding information required to control the vehicle.) 
determine an external sensing result of the vehicle by excluding a self-vehicle sensing result corresponding to the vehicle from the environment sensing result, wherein the self-vehicle sensing result refers to information related to the vehicle itself in the environment sensing result; and 
control a driving behavior of the vehicle based at least on the external sensing (para [0011] line 11-20 : “In response to determining that the autonomous vehicle has encountered an occlusion scenario based on the vehicle sensor data. In response to determining that the autonomous vehicle has encountered the occlusion scenario, the instructions cause the one or more processors to transmit a request for infrastructure data to an external resource via a communication network, receive infrastructure data from the external resource determine a control action for the autonomous vehicle to perform based on the infrastructure data and the vehicle sensor data, and control the autonomous vehicle based on the control action.”, para [0029] line 1-7 : “In response to the request, the external resource may transmit infrastructure data to the autonomous vehicle. The autonomous vehicle can utilize the infrastructure data to determine a control action for the vehicle to undertake. In particular, the autonomous vehicle can supplement the vehicle data obtained from the sensors with the infrastructure data to determine the control action.”, para [0075] line 1-5 : “In response to transmitting the request for infrastructure data, the autonomous control module 4010 receives infrastructure data from the external resource. The infrastructure data may indicate various information relating to the area that is occluded.”, para [0092] line 1-8 : “In response to determining the relevant infrastructure sensors, the response module 5120 may obtain the infrastructure data corresponding to the relevant infrastructure sensors. In some implementations, the response module 5120 may query the corresponding infrastructure sensor objects of each respective relevant infrastructure sensor to obtain the occupancy history (or any other infrastructure data) of each respective relevant infrastructure sensor.”, para [0096] line 1-36 : “At 6120, in response to determining that the vehicle is in an occlusion scenario, the autonomous vehicle transmits a request for infrastructure data to the external resource (e.g., the external resource 5000 of FIG. 5). The request for infrastructure data may include a geolocation of the autonomous vehicle and/or an estimated location corresponding to the occlusion scenario (e.g., an estimated location of the occluded area). The autonomous vehicle can obtain a geolocation of the vehicle from, for example, a GPS unit of the vehicle. The autonomous vehicle may include the geolocation of the vehicle in the request for infrastructure data. In some implementations, the autonomous vehicle may estimate a location corresponding to the occlusion scenario. Put another way, the autonomous vehicle may estimate a location of the area on which the sensor system was unable to obtain reliable vehicle data. The autonomous vehicle may utilize the geolocation of the autonomous vehicle, the orientation of the autonomous vehicle, and/or the vehicle data to estimate the location corresponding to the occlusion scenario. For example, the autonomous vehicle can use the geolocation of the vehicle and the sensor readings from a LIDAR of the vehicle to estimate the location of an obstacle that is creating the occlusion scenario. Based on the location of the obstacle and the orientation of the autonomous vehicle, the autonomous vehicle may estimate the location of the area on which the sensor system is unable to obtain reliable vehicle data. In some implementations, the autonomous vehicle can include the estimated location of the occlusion scenario in the request for infrastructure data. The autonomous vehicle may transmit the request for infrastructure data to the external resource via a communication network (e.g., the Internet and/or a cellular network). In some implementations, the autonomous vehicle may transmit the request for infrastructure data via a communication session that is established between the autonomous vehicle and the external resource.” , system requests external data in a case where its own sensors are blocked and cannot properly sense. The system is then using the external senor data to replace! exclude the own vehicle senor result. The corresponding sensor result is instead used from the external sensor. The vehicle then uses this data and the other own vehicle sensor data to control the vehicle. Further, as the system sends information regarding the position and location of the vehicle and the occluded region in the infrastructure request to determine relevant infrastructure data, the system, in determining the relevant infrastructure data for the area where the vehicle sensors cannot sense the environment it would be required that the system removes the non-relevant data including the self-vehicle sensing result from the relevant data. )

Regarding claim 24, it recites a device having substantially the same limitations as claim 3 above, therefore it is rejected for the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2, 9, 23, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mortazavi in view of Gomez (WO 2013170882).

Regarding Claim 2, Mortazavi teaches the method of claim 1,  further Mortazavi teaches  wherein controlling the driving behavior of the vehicle comprises:
controlling the driving behavior of the vehicle based on the prediction of the at least one object. (para [0064] line 1-13 : “In the scenario depicted in FIG. 3, the autonomous vehicle 3100 is unable to determine whether a vehicle 3150 or any other moving object is set to intersect with its path 3140 because of the building 3120 and trees 3130 blocking the sensory reach or field of view of the autonomous vehicle 3100. In this scenario, the autonomous vehicle 3100 may input the vehicle data obtained from the sensor system of the vehicle into an action determination module of the vehicle. An action determination module may be any component of the autonomous vehicle 3100 that is configured to determine one or more candidate actions, where each candidate action defines a different action that the vehicle may undertake and may have a respective confidence score attributed thereto.”, system is controlling the vehicle to main safety based on the prediction result of an object not being clearly safe. The system controls the vehicle driving behavior to maintain vehicle safety by considering a prediction of other objects on the road). However, Mortazavi does not explicitly teach , wherein controlling the driving behavior of the vehicle comprises: 
acquiring a behavior prediction of at least one object of the plurality of objects, the behavior prediction comprising at least one of: an expected motion trajectory of the at least one object, an expected motion speed of the at least one object, and an expected motion direction of the at least one object; and
controlling the driver behavior of the vehicle based on the behavior prediction of the at least one object. 

However, in the same field of endeavor (systems for providing information to vehicles), Gomez teaches wherein controlling the driving behavior of the vehicle comprises: 
acquiring a behavior prediction of at least one object of the plurality of objects, the behavior prediction comprising at least one of: an expected motion trajectory of the at least one object, an expected motion speed of the at least one object, and an expected motion direction of the at least one object; and (page 7 line 4-10 : “Sensor data is received continuously from vehicles. The received data is analyzed to identify patterns. The patterns can be utilized to predict future evolution of a particular object, situation or event. This is beneficial when trying to understand how certain conditions can lead to or evolve toward future problems. In order to distribute information to appropriate vehicles, a system according to exemplary embodiments tracks information about various vehicles. The information includes, but is not limited to, vehicle location, direction of travel of the vehicle, speed of the vehicle, etc.”) 
controlling the driver behavior of the vehicle based on the behavior prediction of the at least one object. (page 7 line 4-10 : “Sensor data is received continuously from vehicles. The received data is analyzed to identify patterns. The patterns can be utilized to predict future evolution of a particular object, situation or event. This is beneficial when trying to understand how certain conditions can lead to or evolve toward future problems. In order to distribute information to appropriate vehicles, a system according to exemplary embodiments tracks information about various vehicles. The information includes, but is not limited to, vehicle location, direction of travel of the vehicle, speed of the vehicle, etc.”, page 7 line 18-22 : “A vehicle can present the information from the sensors to the operator of the vehicle via one of many output types 120. Some examples of the output types include a transparent 20 augmented layer on the windscreen, on a personal device, through a built-in car information system, ambient light, audio feedback and tactile feedback such as stiffening of the steering wheel for example.”, System warns the operator of predicted information about other vehicles to affect their driving. When combined with the autonomous driving of Mortazavi, the autonomous system would be warned to drive a certain way instead of the physical driver.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mortazavi to include the teachings of as taught by Gomez as “Existing solutions focus on direct communication of information between vehicles based on the occurrence of a certain event or the registration of sensor information. This means that even though these systems help the drivers, the time span between when the sensors register something and when the driver receives a warning/message is relatively short - the driver has little time to react. Ideally, the time span should be long enough for the driver to be able to prepare and take appropriate actions before entering the location that might be dangerous. Current solutions for recognizing objects present the information when and where an object is noticed or when an incident occurs, and thereby lacks the ability to predict or project potential future events. These solutions do not always provide vehicles and users with adequate time to avoid problem; stated another way, they are often reactive rather than proactive.” (Gomez page 2 line 5-15) By estimating the moves of other vehicles and objects before they make them, the system increases driving safety by increasing the time the own vehicle can react to these situations. 

Regarding claim 9, Mortazavi teaches the method of claim 1, further Mortazavi teaches
wherein the at least one sensor comprises at least one of:

a sensor arranged near a road on which the vehicle is driving; and (para [0065] line 23-52 : “ In some implementations, the infrastructure data may indicate a location of a detection event and a time-stamp. For example, as the vehicle 3150 passes the infrastructure sensor 3180, the infrastructure sensor 3180 may transmit a signal to the external resource 3160 indicating that the sensor-space is occupied via a communication network 3170. For example, the infrastructure sensor 3180 may transmit a first signal value when the sensor-space is occupied and a second signal value when the sensor-space is unoccupied. In receiving the signal from the infrastructure sensor 3180 and knowing the geolocation of the infrastructure sensor 3180, the external resource 3160 may determine when a potentially moving object passed over the infrastructure sensor. For example, the external resource 3160 may determine a time-stamp corresponding to the occupancy event. In response to receiving a request for infrastructure data, where the request indicates a location of the autonomous vehicle and/or the occlusion scenario, the external resource 3160 may retrieve any spatiotemporally-relevant data relating to the request. For instance, the external resource 3160 may include the locations and time-stamps of any occupancy events in the previous five seconds (or any other suitable time duration) in the infrastructure data that is responsive to the request. Furthermore, the external resource may provide speed information relating to objects detected by the infrastructure sensor. The speed information may be determined by the infrastructure sensors 3180 or may be interpolated by the external resource 3160 based on infrastructure data received from two or more infrastructure sensors 3160.”, Fig 3, Fig. 3 shows 3180 which is a sensor shown on a road which is near a road). However, Mortazavi does not explicitly teach a sensor integrated on other vehicles in the environment.

However, in the same field of endeavor (systems for providing information to vehicles), Gomez teaches a sensor integrated on other vehicles in the environment. (page 8 line 9-24 – page 9 line 1-2: “illustrated in Figs 2(A) and 2(B). At a first instant in time (T1) as illustrated FIG. 2(A), a first vehicle 210 is travelling on a road and an object 200 is in the vicinity of vehicle 210. Sensors associated with vehicle 210 detect object 200 and transmit the object location to a network node 250. Vehicle 210 can also transmit its (i.e. vehicle's) identification, location, speed and direction of travel. If equipped with appropriate sensors, vehicle 210 can also identify object 200 along with a time of detection of the object by the sensors and a location of the object and transmit this information to node 250. A second vehicle 220 may also be travelling along this road in the same direction and behind (by 2 km in this example) vehicle 210. Vehicle 220 transmits its identification, location, speed and direction of travel to node 250. Vehicle 220 may not be equipped with sensors or its sensors may not have detected any objects, events, situations, etc. Network node 250 may process the received information from each of these vehicles. In this exemplary situation, the information on object 200 from vehicle 210 may be distributed to vehicle 220 to warn or advise caution to the operator of vehicle 220 about potential danger from object 200 (1e. a trace is created from data received from vehicle 210 and submitted to vehicle 220). The information distributed to vehicle 220 can be viewed as a projected event as node 250 projects future evolution of the object into a potential event or situation of concern for vehicle 220.”, other vehicle 220 has sensors which identify its location and speed, the information is sent to an external server system.)

Regarding claim 23, it recites a device having substantially the same limitations as claim 2 above, therefore it is rejected for the same reason.
 
Regarding claim 30, it recites a device having substantially the same limitations as claim 9 above, therefore it is rejected for the same reason. 


Claims 4-8, 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mortazavi in view of Miller (U.S. Pat No. 9798945). 

Regarding claim 4, Mortazavi teaches the method of claim 1, further Mortazavi teaches
wherein determining the external sensing result of the vehicle comprises: 
identifying identification information related to a section provided with the environment sensing result; (para [0097] line 4-19 : “In some implementations, an infrastructure sensor may be configured to transmit an occupancy signal that indicates whether an area being monitored by the infrastructure is currently occupied by an object (e.g., a vehicle, pedestrian, cyclist, etc.). In some implementations, an infrastructure sensor may transmit raw sensor data (e.g., video stream, LIDAR stream, radar stream, etc.) to the external resource. In these implementations, the external resource may be configured to determine whether the area being monitored by the sensor is occupied by an object. The external resource may continuously receive the infrastructure data from the infrastructure sensors.”, System recognizes and identifies there is a vehicle within a region of the infrastructure which senses the vehicle and is responsible for sending the external sensor data.) 
determining the self-vehicle sensing result corresponding to the vehicle from the environment sensing result based on the identification information; and (para [0027] line 1-14 : “Upon encountering an occlusion scenario, an autonomous vehicle may transmit a request for infrastructure data to an external resource. The request may indicate a location of the autonomous vehicle and/or an estimated location of the occlusion scenario. The external resource may be one or more computing devices in communication with infrastructure sensors (e.g., inductive-loop traffic sensors, video cameras, radar sensors, audio sensors, and LIDAR sensors) disposed along a transportation network via a communication network. The infrastructure sensors transmit infrastructure data to the external resource. The infrastructure data can indicate whether there is an object (e.g., a vehicle) in the area being monitored by the infrastructure sensor.”, para [0029] line 1-7 : “In response to the request, the external resource may transmit infrastructure data to the autonomous vehicle. The autonomous vehicle can utilize the infrastructure data to determine a control action for the vehicle to undertake. In particular, the autonomous vehicle can supplement the vehicle data obtained from the sensors with the infrastructure data to determine the control action.”, System is determining that its own sensor data is blocked and not accurate. The vehicle identifies itself to the infrastructure system based on a location. The infrastructure sends the corresponding environment sensing result which corresponds to the self-vehicle sensing result based on the identification information. See also Col 11, 13-21.)
excluding the self-vehicle sensing result from the environment sensing result to obtain the external sensing result. (para [0029] line 1-7 : “In response to the request, the external resource may transmit infrastructure data to the autonomous vehicle. The autonomous vehicle can utilize the infrastructure data to determine a control action for the vehicle to undertake. In particular, the autonomous vehicle can supplement the vehicle data obtained from the sensors with the infrastructure data to determine the control action.”, System obtains the external sensing result and uses it to replace the own vehicles sensing result.) However, Mortazavi does not explicitly teach that there is a related label section provided with the vehicle from the environment sensing result.

 However, in the same field of endeavor (systems for vehicle information collection), Miller teaches wherein determining the external sensing result of the vehicle comprises: 
identifying identification information related to a label section provided with the vehicle from the environment sensing result; (col 8 line 53-62 : “In the example shown in FIG. 4A, a process run on a vehicle attempts to determine the license plate numbers of any plate visible by a vehicle camera. These can be plates seen in traffic, in a parking lot, partially glimpsed and obstructed by other vehicles, etc. Here, the camera receives an image including one or more license plates (or partial license plates) 401. The image is processed to identify the license plates in the image, and extract the character data (e.g., letters and numbers) from that plate 403.”, col 9 line 23-31 : “If there is a partial match, the partial identifiers are compared to the sought-for plate list 413. For example, if the camera could recognize AN12-- (where the - represent illegible or obstructed characters), and the list contained a plate request for AN12FF, then a partial match would be present. If there is a partial match 415, the process can again report the location, speed, heading, image, etc. 419 for further verification. If there is no match, the data can be discarded.”, System will locate a vehicle based on the license plate, which is a label section on the vehicle. System uses this to identify the specific vehicle to locate it in the environment to give accurate sensor data to be used for the environmental sensing result. See also Col 10-11 65-11.)

It would have been obvious to one skilled in the art by the time of the effecting filing date to have combine Mortazavi with the teachings of Miller as “At the same time, participants like to maintain a level of privacy (e.g., a participant in crowdsourcing information at his/her vehicle location may not want personal location information transmitted, tracked, and associated with the vehicle at all times). One application that can benefit from crowdsourcing is locating missing assets. One present example of plate identification includes an identification device characterized in that: a video camera is connected with an image processing circuit; the image processing circuit is connected with a license plate positioning circuit; the license plate positioning circuit is connected with a license plate character segmentation circuit; the license plate character segmentation circuit is connected with a license plate character identification circuit; and the license plate character identification circuit is connected with a computer. The image processing technology for vehicle license plate identification has the advantages and beneficial effects that: the work is automatic and the installation is convenient.” (Miller col 1 line 19-37 ). System is a low profile way of identifying specific vehicles in a crowd to ensure accurate information about a specific sought after vehicle is given. Simple substitution of stolen vehicle being the vehicle of interest to being the own vehicle to receive data from infrastructure regarding a location and speed of the vehicle. 

Regarding claim 5, the combination of Mortazavi and Miller teaches the method of claim 4, further Miller teaches wherein the label section provided with the vehicle comprises at least one of: a license plate of the vehicle, a two-dimensional code affixed to an outside of the vehicle, a non-visible light label affixed to the outside of the vehicle, and a radio frequency label mounted on the vehicle. (col 8 line 53-62 : “In the example shown in FIG. 4A, a process run on a vehicle attempts to determine the license plate numbers of any plate visible by a vehicle camera. These can be plates seen in traffic, in a parking lot, partially glimpsed and obstructed by other vehicles, etc. Here, the camera receives an image including one or more license plates (or partial license plates) 401. The image is processed to identify the license plates in the image, and extract the character data (e.g., letters and numbers) from that plate 403.”, system identifies a specific vehicle by its License plate.)

Regarding claim 6, Mortazavi teaches the method of claim 1, further Mortazavi teaches wherein the environment sensing result comprises positions of the plurality of objects, and determining the external sensing result of the vehicle comprises: ( para [0065] line 38-52 : “In response to receiving a request for infrastructure data, where the request indicates a location of the autonomous vehicle and/or the occlusion scenario, the external resource 3160 may retrieve any spatiotemporally-relevant data relating to the request. For instance, the external resource 3160 may include the locations and time-stamps of any occupancy events in the previous five seconds (or any other suitable time duration) in the infrastructure data that is responsive to the request. Furthermore, the external resource may provide speed information relating to objects detected by the infrastructure sensor. The speed information may be determined by the infrastructure sensors 3180 or may be interpolated by the external resource 3160 based on infrastructure data received from two or more infrastructure sensors 3160.”, System gives environment sensing result for an area which shows objects in the area and their speeds.)
determining a position of the vehicle; (para [0065] line 38-42 : “In response to receiving a request for infrastructure data, where the request indicates a location of the autonomous vehicle and/or the occlusion scenario, the external resource 3160 may retrieve any spatiotemporally-relevant data relating to the request.”, System determines a position of the own vehicle.)

identifying an object matching the vehicle from the plurality of objects by matching the position of the vehicle with the positions of the plurality of objects; and (para [0027] line 1-5 :“Upon encountering an occlusion scenario, an autonomous vehicle may transmit a request for infrastructure data to an external resource. The request may indicate a location of the autonomous vehicle and/or an estimated location of the occlusion scenario.”, para [0040] line 1-12 : “‘The location unit 1310 may determine geolocation information, including but not limited to longitude, latitude, elevation, direction of travel, or speed, of the vehicle 1000. For example, the location unit includes a global positioning system (GPS) unit, such as a Wide Area Augmentation System (WAAS) enabled National Marine Electronics Association (NMEA) unit, a radio triangulation unit, or a combination thereof. The location unit 1310 can be used to obtain information that represents, for example, a current heading of the vehicle 1000, a current position of the vehicle 1000 in two or three dimensions, a current angular orientation of the vehicle 1000, or a combination thereof.”, para [0065] line 38-48 : “In response to receiving a request for infrastructure data, where the request indicates a location of the autonomous vehicle and/or the occlusion scenario, the external resource 3160 may retrieve any spatiotemporally-relevant data relating to the request. For instance, the external resource 3160 may include the locations and time-stamps of any occupancy events in the previous five seconds (or any other suitable time duration) in the infrastructure data that is responsive to the request. Furthermore, the external resource may provide speed information relating to objects detected by the infrastructure sensor. The speed information may be determined by the infrastructure sensors 3180 or may be interpolated by the external resource 3160 based on infrastructure data received from two or more infrastructure sensors 3160.”, Infrastructure system is given the approximate and exact locations of the own vehicle. It then uses this information to send the own vehicle data regarding other objects in the vicinity. The system is locating the own vehicle from the plurality of objects based on the matched position of the vehicle.) 
excluding a sensing result corresponding to the object matching the vehicle from the environment sensing result to obtain the external sensing result. (para [0029] line 1-10 : “In response to the request, the external resource may transmit infrastructure data to the autonomous vehicle. The autonomous vehicle can utilize the infrastructure data to determine a control action for the vehicle to undertake. In particular, the autonomous vehicle can supplement the vehicle data obtained from the sensors with the infrastructure data to determine the control action. For example, in some implementations, the autonomous vehicle can input the infrastructure data and the vehicle data into a machine-learned model to determine the control action.”) 
Further, Miller teaches wherein the environment sensing result comprises positions of the plurality of objects, and determining the external sensing result of the vehicle comprises: (col 8 line 53-62 : “In the example shown in FIG. 4A, a process run on a vehicle attempts to determine the license plate numbers of any plate visible by a vehicle camera. These can be plates seen in traffic, in a parking lot, partially glimpsed and obstructed by other vehicles, etc. Here, the camera receives an image including one or more license plates (or partial license plates) 401. The image is processed to identify the license plates in the image, and extract the character data (e.g., letters and numbers) from that plate 403.”, col 9 line 23-31 : “If there is a partial match, the partial identifiers are compared to the sought-for plate list 413. For example, if the camera could recognize AN12-- (where the - represent illegible or obstructed characters), and the list contained a plate request for AN12FF, then a partial match would be present. If there is a partial match 415, the process can again report the location, speed, heading, image, etc. 419 for further verification. If there is no match, the data can be discarded.”, col 9 line 10-16 : “If the plate was fully legible, the process checks the read letters/numbers against a list of sought plates 409. If the plate is on the list and there is a match 411, the process may return a current location, the speed and heading (or parked state) of the identifying vehicle, an image of the plate (for verification purposes, for example) and any other appropriate information 413.”, Miller is a fully off board of own vehicle system which uses cameras to identify each vehicle based on a specific identifier. The system of Mortazavi and Miller would create an off board infrastructure system which would accurately identify the own vehicle from a group of vehicles. The system would further be able to identify the position of the own vehicle and other vehicles from this point as the system of Mortazavi can accurately determine own vehicle and other vehicles in environment based on sensor data as shown through [63-67].)

Regarding claim 7, Mortazavi teaches the method of claim 1, further Mortazavi teaches
determining a rough position of the vehicle in the environment; (para [0101] line 1-15 : “At 6150, the external resource responds to the request for infrastructure data. In some implementations, the external resource determines one or more infrastructure sensors that are relevant to the request. As discussed, a request for infrastructure data may contain a geolocation of the autonomous vehicle, an estimated location corresponding to an occlusion scenario, and/or other information (e.g., a current path of the autonomous vehicle). The external resource may query a datastore (e.g., the transportation network datastore 5210 of FIG. 5) using the geolocation of the vehicle and/or the estimated location of the occlusion scenario to determine which, if any, infrastructure sensors are relevant to the geolocation of the vehicle and/or the location of the occlusion scenario. The datastore may return identifiers of zero or more relevant infrastructure sensors.”, System determines a rough position of the vehicle in the environment.)
determining, from the sensing result, an object corresponding to the vehicle from the plurality of objects based on the rough position; and (para [0101] line 1-8  : “At 6150, the external resource responds to the request for infrastructure data. In some implementations, the external resource determines one or more infrastructure sensors that are relevant to the request. As discussed, a request for infrastructure data may contain a geolocation of the autonomous vehicle, an estimated location corresponding to an occlusion scenario, and/or other information (e.g., a current path of the autonomous vehicle).”, para [0027] line 1-5 : “Upon encountering an occlusion scenario, an autonomous vehicle may transmit a request for infrastructure data to an external resource. The request may indicate a location of the autonomous vehicle and/or an estimated location of the occlusion scenario.”, para [0040] line 1-12 : “The location unit 1310 may determine geolocation information, including but not limited to longitude, latitude, elevation, direction of travel, or speed, of the vehicle 1000. For example, the location unit includes a global positioning system (GPS) unit, such as a Wide Area Augmentation System (WAAS) enabled National Marine Electronics Association (NMEA) unit, a radio triangulation unit, or a combination thereof. The location unit 1310 can be used to obtain information that represents, for example, a current heading of the vehicle 1000, a current position of the vehicle 1000 in two or three dimensions, a current angular orientation of the vehicle 1000, or a combination thereof.”, System gathers an approximate rough location, then uses more accurate GPS location to determine the own vehicle based on its location but not from using data only from the environment sensing result. As shown below, when combined with Miller, would collect data only form the environment sensing result information. Figure 3 showing the system is locating 3100 on the road as the own vehicle See [63-67])
determining position information of the object corresponding to the vehicle comprised in the sensing result as a fine position of the vehicle in the environment. (para [0065] line 1-42 : “When the autonomous vehicle 3100 encounters an occlusion scenario that affects the ability of the action determination module of the autonomous vehicle 3100 to determine a control action based on vehicle data alone, the autonomous vehicle 3100 may request infrastructure data from an external resource 3160. The external resource 3160 may be a collection of one or more computing devices that collect data from vehicles traversing the transportation network 3000 and/or from infrastructure sensors 3180. An infrastructure sensor 3180 may be any sensor that is disposed along or proximate to the transportation network 3000 and that communicates with the external resource 3160. Examples of infrastructure sensors 3180 can include, but are not limited to, inductive-loop traffic sensors (or “loop sensors’), video cameras, radar sensors, audio sensors, and LIDAR sensors. The request for infrastructure data may include a geolocation of the autonomous vehicle 3100 and/or an estimated location corresponding to the occlusion scenario (e.g., an estimated location of the blocked portion of the transportation network). In response to receiving the request, the external resource returns infrastructure data corresponding to the location of the vehicle/location of the occlusion scenario. In some implementations, the infrastructure data may indicate a location of a detection event and a time-stamp. For example, as the vehicle 3150 passes the infrastructure sensor 3180, the infrastructure sensor 3180 may transmit a signal to the external resource 3160 indicating that the sensor-space is occupied via a communication network 3170. For example, the infrastructure sensor 3180 may transmit a first signal value when the sensor-space is occupied and a second signal value when the sensor-space is unoccupied. In receiving the signal from the infrastructure sensor 3180 and knowing the geolocation of the infrastructure sensor 3180, the external resource 3160 may determine when a potentially moving object passed over the infrastructure sensor. For example, the external resource 3160 may determine a time-stamp corresponding to the occupancy event. In response to receiving a request for infrastructure data, where the request indicates a location of the autonomous vehicle and/or the occlusion scenario, the external resource 3160 may retrieve any spatiotemporally-relevant data relating to the request.”, System determines the location of the autonomous vehicle related to a fine positioning, but not from using data only from the environment sensing result. As shown below, when combined with Miller, would collect data only form the environment sensing result information.)
Further, Miller teaches
determining, from the environment sensing result, an object corresponding to the vehicle from the plurality of objects based on the rough position; and (col 8 line 53-62 : “In the example shown in FIG. 4A, a process run on a vehicle attempts to determine the license plate numbers of any plate visible by a vehicle camera. These can be plates seen in traffic, in a parking lot, partially glimpsed and obstructed by other vehicles, etc. Here, the camera receives an image including one or more license plates (or partial license plates) 401. The image is processed to identify the license plates in the image, and extract the character data (e.g., letters and numbers) from that plate 403.”, col 9 line 23-31 : “If there is a partial match, the partial identifiers are compared to the sought-for plate list 413. For example, if the camera could recognize AN12-- (where the - represent illegible or obstructed characters), and the list contained a plate request for AN12FF, then a partial match would be present. If there is a partial match 415, the process can again report the location, speed, heading, image, etc. 419 for further verification. If there is no match, the data can be discarded.”, col 9 line 10-16 : “If the plate was fully legible, the process checks the read letters/numbers against a list of sought plates 409. If the plate is on the list and there is a match 411, the process may return a current location, the speed and heading (or parked state) of the identifying vehicle, an image of the plate (for verification purposes, for example) and any other appropriate information 413.”, System will locate a vehicle based on the license plate, which is a label section on the vehicle. System uses this to identify the specific vehicle to locate it in the environment to give accurate sensor data to be used for the environmental sensing result. See also Col 10-11 65-11. System is determining the object from a plurality of objects based on sensor data from sensors off board the vehicle.)
determining position information of the object corresponding to the vehicle comprised in the environment sensing result as a fine position of the vehicle in the environment. (col 8 line 53-62 : “In the example shown in FIG. 4A, a process run on a vehicle attempts to determine the license plate numbers of any plate visible by a vehicle camera. These can be plates seen in traffic, in a parking lot, partially glimpsed and obstructed by other vehicles, etc. Here, the camera receives an image including one or more license plates (or partial license plates) 401. The image is processed to identify the license plates in the image, and extract the character data (e.g., letters and numbers) from that plate 403.”, col 9 line 23-31 : “If there is a partial match, the partial identifiers are compared to the sought-for plate list 413. For example, 1f the camera could recognize AN12-- (where the - represent illegible or obstructed characters), and the list contained a plate request for AN12FF, then a partial match would be present. If there is a partial match 415, the process can again report the location, speed, heading, image, etc. 419 for further verification. If there is no match, the data can be discarded.”, col 9 line 10-16 : “If the plate was fully legible, the process checks the read letters /numbers against a list of sought plates 409. If the plate is on the list and there is a match 411, the process may return a current location, the speed and heading (or parked state) of the identifying vehicle, an image of the plate (for verification purposes, for example) and any other appropriate information 413.”, System will locate a vehicle based on the License plate, which is a label section on the vehicle. System uses this to identify the specific vehicle to locate it in the environment to give accurate sensor data to be used for the environmental sensing result. See also Col 10-11 65-11. System is determining the fine location from sensors off board the own vehicle.) 

Regarding claim 8, the combination of Mortazavi and Miller teaches the method of claim 7, further Mortazavi teaches wherein controlling the driving behavior of the vehicle further comprises: 
controlling the driving behavior of the vehicle based on the fine position of the vehicle. (para [0029] line 1-10 : “In response to the request, the external resource may transmit infrastructure data to the autonomous vehicle. The autonomous vehicle can utilize the infrastructure data to determine a control action for the vehicle to undertake. In particular, the autonomous vehicle can supplement the vehicle data obtained from the sensors with the infrastructure data to determine the control action. For example, in some implementations, the autonomous vehicle can input the infrastructure data and the vehicle data into a machine- learned model to determine the control action.”, System is using the data from the infrastructure to control the vehicle. The infrastructure is giving data which is related to the fine position of the vehicle which 2s used to control the vehicle to give accurate readings to allow the system to safely operate in a maintained autonomous fashion, even though at least one of the sensors is blocked.)

Regarding claim 25, it recites a device having substantially the same limitations as claim 4 above, therefore it is rejected for the same reason.

Regarding claim 26, it recites a device having substantially the same limitations as claim 5 above, therefore it is rejected for the same reason.

Regarding claim 27, it recites a device having substantially the same limitations as claim 6 above, therefore it is rejected for the same reason.

Regarding claim 28, it recites a device having substantially the same limitations as claim 7 above, therefore it is rejected for the same reason.

Regarding claim 29 it recites a device having substantially the same limitations as claim 8 above, therefore it is rejected for the same reason.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HATCH whose telephone number is (571)272-4518. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.H./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668